     Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 1 of 16                     FILED
                                                                              2019 Sep-03 PM 02:39
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION


DAISY HASTY, individually and on          )
                                          ) CIVIL ACTION NO.:
behalf of all others similarly situated   )
      Plaintiffs,                         )
                                          )
                                          )
      vs.                                 )
                                          ) JURY TRIAL DEMANDED
                                          )
FULTONDALE ON TAP, INC.; ON               )
TAP SUMMIT, LLC; ELAINE                   )
                                          )
BEEGLE; AND TODD BEEGLE,

      Defendant.


                 COLLECTIVE ACTION COMPLAINT

                             INTRODUCTION

      Plaintiff Daisy Hasty asserts claims for unpaid overtime and minimum

wages on behalf of herself and all others similarly situated pursuant to the

collective action provisions of the Fair Labor Standards Act, 29 U.S.C. §201

et seq. (“FLSA”), against Defendants Fultondale On Tap, Inc.; On Tap

Summit, LLC and Elaine Beegle and Todd Beegle due to Defendants’

actions of: (1) taking a “tip credit” and paying them less than $7.25 per hour,

but splitting a portion of their tips with Defendants’ management staff and

(2) failing to pay hourly employees at a rate of pay equal to at least one-half

times their regular rate of pay for all hours they worked in excess for 40 per
       Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 2 of 16




week. In so doing, Defendants acted in a coordinated and calculated scheme

and, with a common practice and purpose, deliberately and willfully violated

Plaintiff’s and the putative FLSA Collective Classes’ rights under the FLSA.

In addition, Plaintiff Hasty asserts an individual claim for unpaid overtime

due to Defendants’ willful and intentional failure to issue her any pay at all

during all or some of the period from February 2019 to June 2019.

1. Plaintiff Hasty defines the two Proposed Classes as follows:

           a. Minimum Wage Class: All persons employed by
              Defendants since August 2016 who were subjected to an
              invalid tip credit policy because they were required to
              kick back a portion of their tips to Defendants’ owners
              and managers in violation of the FLSA.

           b. Overtime Class: All persons employed by Defendants
              since August 2016 who worked in excess of 40 hours per
              week for Defendant, but were not paid at a rate of one
              and one-half times their regular rate of pay for all hours
              worked in excess of 40 per week.

                              JURISDICTION

2. Jurisdiction is conferred upon this Honorable Court by 29 U.S.C. §216(b),

this action arising under the FLSA; by 28 U.S.C. §1337, this action arising

under Acts of Congress regulating commerce; and by 28 U.S.C. §1331, this

action involving questions of federal law. This Court is empowered to issue

a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.




	                                     2	  
         Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 3 of 16




                                      VENUE

3. Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                     PARTIES

4. Plaintiff Hasty at all times pertinent hereto was a resident of the State of

       Alabama and worked for Defendants as a bartender and waitress from

       February 2017 to July 2019.

5. While working for Defendant as a bartender, Plaintiff was subjected to

       Defendants’ policy of taking a “tip credit” and therefore not paying her

       the regular federal minimum wage of $7.25 per hour.

6. However, Defendants also split a portion of her tips with Defendants’

       managers, in violation of the “tip credit” provisions of the FLSA.

7. In this manner, Plaintiff Hasty did not receive all minimum wage pay she

       was owed for all hours that she worked.

8. In addition, Defendants routinely required Plaintiff Hasty and similarly

       situated employees to work in excess of 40 hours per week, but did not

       pay them at a rate of pay equal to one and one-half their hourly rate of

       pay for all hours in excess of 40 they worked.

9. Named Defendants herein are:




	                                        3	  
       Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 4 of 16




           a. Fultondale On Tap, Inc., an Alabama corporation authorized to

              do and doing business in the County of Jefferson, State of

              Alabama which states that its purpose is to “manage/operate

              restaurant and pub” and is the sole member of On Tap Summit,

              LLC;

           b. On Tap Summit, LLC, an Alabama corporation authorized to

              and doing business in the County of Jefferson, State of

              Alabama as a network of restaurants and pubs known under the

              operating or trade name of “On Tap”;

           c. Elaine Beegle, owner and managing member of On Tap

              Summit, LLC and one of the persons directly responsible for

              implementing the policies complained of herein; and

           d. Todd Beegle, manager of On Tap Summit, LLC and one of the

              persons directly responsible for implementing the policies

              complained of herein.

           e. Unless otherwise stated, Defendants will collectively be

              referred to herein as “Defendants.”

                         FACTUAL BACKGROUND

10. All previous paragraphs are incorporated as though fully set forth herein.




	                                     4	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 5 of 16




11. Plaintiff and the putative FLSA Collective Action Plaintiffs were hired

       by Defendants to work as waitresses and bartenders in their network of

       restaurants and pubs known as “On Tap.”

12. At all times material hereto, Plaintiff and the members of the FLSA

       Collective Action Classes were “engaged in commerce” within the

       meaning of §6 and §7 of the FLSA, and subject to the individual

       coverage of the FLSA.

13. At all times material hereto, Plaintiff and the members of the FLSA

       Collective Action Classes were “engaged in the production of goods” for

       commerce within the meaning of §6 and §7 of the FLSA, and subject to

       the individual coverage of the FLSA.

14. Specifically, Defendants served customers who traveled interstate, used

       materials and food products from out of state in their products and

       utilized interstate wires to make financial transactions as a routine part of

       their business and the services provided to Defendants by Plaintiff and

       the members of the FLSA Collective Action Classes were an integral part

       of Defendants’ interstate business.

15. At all times material hereto, Plaintiff and the members of the FLSA

       Collective Action Classes were the “employees” of Defendants within

       the meaning of FLSA.



	                                           5	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 6 of 16




16. At all times material hereto, Defendants were an “enterprise engaged in

       commerce” within the meaning of FLSA.

17. Based upon information and belief, the annual gross revenue of

       Defendants was in excess of $500,000.00 per annum during the relevant

       time periods.

18. At all times material hereto, the work performed by the Plaintiff and the

       members of the FLSA Collective Action Classes were directly essential

       to the business performed by Defendants.

19. In calculating the rate of pay for Plaintiff and the members of the

       proposed Minimum Wage class, Defendants took a “tip credit”, meaning

       that it offset the minimum wage they paid to Plaintiff and the members of

       the proposed class by the tips that those employees received.

20. However, Defendants’ managers also took a portion of the tips earned by

       Plaintiff and the members of the proposed Minimum Wage class.

21. In order to take a “tip credit” and therefore be relieved of having to pay

       Plaintiff and the members of the proposed Minimum Wage class the

       statutorily mandated minimum wage per hour, Defendants’ managers

       were prohibited from taking these employees’ tips.

22. Because Defendants’ management took a portion of Plaintiff and the

       proposed Minimum Wage Class’s tips, Defendants violated this



	                                       6	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 7 of 16




       provision of the FLSA and therefore, their efforts to take a “tip credit”

       are invalid.

23. Accordingly, Plaintiff and the members of the proposed Minimum Wage

       Class are entitled to payment of the difference between their hourly rate

       of pay and the federal minimum wage (including any overtime pay that

       was improperly paid at the “tip credit amount of pay”) and also to the

       return of any tips improperly taken by Defendants’ managers.

24. In addition, Defendants required Plaintiff and the members of the

       proposed Overtime Class to work in excess of 40 hours per week.

25. However, Defendants did not pay Plaintiff and members of the proposed

       Overtime Class a rate of one and one-half times their hourly rate of pay

       for each hour worked in excess of 40 per week, in direct violation of the

       FLSA’s overtime provisions.

                      COLLECTIVE ACTION ALLEGATIONS

26. Plaintiff brings the claims for unpaid overtime and unpaid minimum

       wage asserted herein as a collective action pursuant to the FLSA, 29

       U.S.C. §216(b).

27. Although it is likely that some, if not all, of the same employees were

       subjected to Defendants’ improper tip credit and overtime policies,

       Plaintiff proposes that these claims may best be brought as two separate



	                                       7	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 8 of 16




       FLSA Collective Action classes: the Minimum Wage Class and the

       Overtime Class.

28. In this manner, the minimum wage and overtime claims may be brought

       and maintained as two “opt-in” collective actions pursuant to the FLSA,

       for the unpaid overtime and minimum wage claims asserted by Plaintiff

       are similar to the claims for unpaid overtime and minimum wages of the

       members of the Plaintiff’s respective proposed Collective Action Classes.

29. Members of the proposed Collective Action Classes are similarly

       situated, as they have substantially similar job requirements and

       provisions and are subject to a common practice, policy or plan that

       requires them to perform work without minimum wage and/or overtime

       compensation.

30. Plaintiff is representative of the other current and former employees that

       comprise their respective proposed Collective Action Classes and is

       acting on behalf of their interests as well as Plaintiff’s own interests in

       bringing this action.

31. Plaintiff will fairly and adequately represent and protect the interests of

       the members of the proposed Collective Action Classes. Plaintiff has

       retained counsel competent and experienced in complex employment

       class action and collective action litigation.



	                                          8	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 9 of 16




32. These similarly situated employees are known to Defendants and are

       readily identifiable through Defendants’ records.

33. These similarly situated employees may readily be notified of this action,

       and allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose

       of collectively adjudicating their claims for unpaid minimum wages,

       unpaid overtime compensation, liquidated damages, and attorneys’ fees

       and costs under the FLSA.

         COUNT I: “THE MINIMUM WAGE CLASS”: COLLECTIVE
          ACTION CLAIM FOR VIOLATION OF THE FLSA’S “TIP
                        CREDIT” PROVISIONS


34. All previous paragraphs are incorporated as though fully set forth herein.

35. Defendants are employers covered by the minimum wage mandate of the

       FLSA, and Plaintiff and the proposed Minimum Wage Class were

       entitled to the FLSA’s minimum wage protections.

36. Specifically, the FLSA also requires that employees must be paid a

       minimum hourly wage during an applicable pay period. 29 U.S.C. § 206

       and 29 U.S.C. § 215(a)(2).

37. Defendants violated the FLSA by failing to pay Plaintiff and the

       proposed Minimum Wage Class the legally mandated minimum wage for

       every hour that they worked.




	                                       9	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 10 of 16




38. At all times material hereto, Defendants failed to comply with Title 29

       and United States Department of Labor Regulations, 29 C.F.R. §§516.2

       and 516.4, by implementing a management policy, plan or decision that

       intentionally provided for the compensation of Plaintiff and the proposed

       Minimum Wage Class as if they were exempt from coverage under 29

       U.S.C. §§201 through 219, disregarding the fact that they were not

       exempt.

39. At all times material hereto, Defendants failed to maintain proper time

       records as mandated by the FLSA.

40. Defendants’ actions were willful and/or showed reckless disregard for the

       provisions of the FLSA as evidenced by their failure to compensate

       Plaintiff and the proposed Minimum Wage Class at the federally-

       mandated minimum wage for all hours when they knew, or should have

       known, such was and is due.

41. Defendants have failed to properly disclose or apprise Plaintiff and the

       proposed Minimum Wage Class of their rights under the FLSA.

42. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

       and the proposed Minimum Wage Class suffered lost minimum wages

       plus liquidated damages.




	                                      10	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 11 of 16




43. Plaintiff and the proposed Minimum Wage Class are entitled to an award

       of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

       COUNT II: THE “OVERTIME CLASS”: COLLECTIVE ACTION
          CLAIM FOR VIOLATION OF THE FLSA’S OVERTIME
                           PROVISIONS


44. All previous paragraphs are incorporated as though fully set forth herein.

45. Defendants are employers covered by the overtime pay mandates of the

       FLSA, and Plaintiff and the proposed Overtime Class were entitled to the

       FLSA’s overtime protections.

46. Specifically, the FLSA requires that employees who work over 40 hours

       in a workweek receive overtime compensation “not less than one and

       one-half times the regular rate at which he is employed.” 29 U.S.C. §

       207(a)(1) and 29 U.S.C. § 215(a)(2).

47. Defendants violated the FLSA by failing to pay Plaintiff and the

       proposed Overtime Class the legally-mandated hourly overtime premium

       for hours worked over 40 in a workweek.

48. At all times material hereto, Defendants failed to comply with Title 29

       and United States Department of Labor Regulations, 29 C.F.R. §§516.2

       and 516.4, by implementing a management policy, plan or decision that

       intentionally provided for the compensation of Plaintiff and the proposed




	                                       11	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 12 of 16




       Overtime Class as if they were exempt from coverage under 29 U.S.C.

       §§201 through 219, disregarding the fact that they were not exempt.

49. At all times material hereto, Defendants failed to maintain proper time

       records as mandated by the FLSA.

50. Defendants’ actions were willful and/or showed reckless disregard for the

       provisions of the FLSA as evidenced by their failure to compensate

       Plaintiff and the proposed Overtime Class at the statutory rate of one and

       one-half times their regular rate of pay for the hours worked in excess of

       forty (40) hours per week when they knew, or should have known, such

       was and is due.

51. Defendants have failed to properly disclose or apprise Plaintiff and the

       proposed Overtime Class of their rights under the FLSA.

52. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

       and the proposed Overtime Class suffered lost minimum wage and lost

       compensation for time worked over forty (40) hours per week, plus

       liquidated damages.

53. Plaintiff and the proposed Overtime Class are entitled to an award of

       reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

         COUNT III: INDIVIDUAL CLAIM FOR VIOLATION OF THE
          FLSA’S MINIMUM WAGE AND OVERTIME PROVISIONS

54. All previous paragraphs are incorporated as though fully set forth herein.

	                                       12	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 13 of 16




55. As was set forth above, Defendants are employers governed by the

       minimum wage provisions of the FLSA.

56. During all or some of the period from February 2019 to June 2019,

       Defendants failed to issue any paychecks or pay at all to Plaintiff Hasty.

57. In doing so, Defendants deprived Plaintiff Hasty of the minimum wages

       and overtime to which she was legally due during this time period.

58. Defendants’ actions were willful and/or showed reckless disregard for the

       provisions of the FLSA.

59. Defendants have failed to properly disclose or apprise Plaintiff of her

       rights under the FLSA.

60. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

       suffered lost minimum wages and overtime damages, plus liquidated

       damages.

61. Plaintiff is entitled to an award of reasonable attorney’s fees and costs

       pursuant to 29 U.S.C. §216(b).

                                        CONSENT

62. Plaintiff’s consent to file this Complaint is evidenced by her signature on

       the FLSA Consent Form that is attached hereto as Exhibit “A.”

                                 JURY DEMAND

63. Plaintiff requests a jury trial on all claims so triable.


	                                        13	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 14 of 16




                               ATTORNEY’S FEES

64. Plaintiff and the members of the proposed FLSA Collective Action

       Classes are entitled to an award of prevailing party attorney’s fees

       pursuant to the FLSA. 29 U.S.C. § 201-209.

                             PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Daisy Hasty, pray that Defendants,

       Fultondale On Tap, Inc.; On Tap Summit, LLC; Elaine Beegle and Todd

       Beegle, be duly served with a copy of this Complaint and that after due

       proceedings are had, that there be judgment rendered herein in favor of

       Plaintiff and the proposed FLSA Collective Action Classes and against

       Defendants for all damages reasonable in the premises, and demands a

       judgment containing the following:

       a. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

          practices complained of herein are in violation of the overtime and

          minimum wage provisions of the FLSA;

       b. Enjoining prohibiting Defendants from engaging in future minimum

          wage pay, overtime or other FLSA violations;




	                                     14	  
       Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 15 of 16




       c. Awarding Plaintiff and the proposed FLSA Collective Action Class

         minimum wage, overtime and other compensation for the hours

         worked for Defendants;

       d. Awarding Plaintiff and the proposed FLSA Collective Action Class

         liquidated damages in an amount equal to the minimum wage,

         overtime and other compensation award;

       e. Awarding Plaintiff individually all minimum wage and overtime to

         which she is entitled on her individual claims, plus an equal amount as

         liquidated damages;

       f. Awarding Plaintiff and the proposed FLSA Collective Class

         reasonable attorney’s fees and costs and expenses of the litigation

         pursuant to 29 U.S.C. §216(b);

       g. Awarding Plaintiff and the proposed FLSA Collective Action Class

         pre-judgment interest and all other interest to which they are entitled;

       h. Awarding Plaintiff and the proposed FLSA Collective Action Class

         all other relief to which they are entitled.

                                    Respectfully Submitted,
                                    /s/ Jody Forester Jackson          _
                                    Jody Forester Jackson ASB-1988-O77J




	                                        15	  
        Case 2:19-cv-01456-SGC Document 1 Filed 09/03/19 Page 16 of 16




       OF COUNSEL:

       Jody Forester Jackson, ASB-1988-077J
       JACKSON+JACKSON
       2100 Southbridge Parkway
       Suite 650
       Birmingham, Alabama 35209
       T: (205) 414-7467
       F: (888) 988-6499
       E: jjackson@jackson-law.net


       Plaintiff Will Request Service
       By Certified Mail




	                                      16	  
